Title: From Thomas Jefferson to Patrick Gibson, 14 July 1820
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
July 14. 20.
The time for renewing my note in the bank of Virginia bring at hand I now inclose one for that purpose. altho’ I believe it should have been filled up with the sum of 1378.D. I have left it blank for fear of error. as the US. bank does not require a town  endorser I relieve you from continuing the indorsement on my note to that bank for 2250. D. which I do with great pleasure and extreme thankfulness for having so long continued it. my grandson endorses it and takes charge of it.On the 29th of June I drew on you in favor of Joel Wolfe for 30.60 d and of Opie Norris for 36.D. which the last statement of accounts appeared to justify. I salute you with affection and respect.Th: Jefferson